EXAMINER’S AMENDMENT
In view of the amendment, previous 112(b) rejection on claims 1-7, 9-12 and 21 and previous 112(d) rejection on claims 10-12 are hereby withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Deirdre E. Sanders (attorney for applicant) on July 26, 2022.
The application has been amended as follows: 

In Claim 3, line 2, replace “polymer” (which is located between “poloxamer” and “(w/w)”) with --- P407 optionally in combination with poloxamer P188 ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  In the last Office Action of May 12, 2022, previous 103 rejections over Jordan (THE UNDERGRADUATE JOURNAL, vol.4(3), (2012), pg.286-308) in view of Zheng et al (CN 105778126 A) and Fatimi et al (Acta Biomaterialia, vol.8(7), pg.2712-2721 (2012)) were withdrawn.  The cited prior arts do not teach or suggest instant lyophilized hydrogel formed by lyophilizing an uncured thermoresponsive hydrogel, the uncured thermoresponsive hydrogel comprising: 15-25 wt.% poloxamer P407 (optionally in combination with poloxamer P188; 0.1-1.0 wt.% chitosan; 0.05-0.20 wt.% genipin; 5-20 wt.% inclusion complexer; and an aqueous base.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 27, 2022